MEMORANDUM **
Hector Camarena appeals pro se the district court’s order denying him leave to file his civil rights complaint in forma pau-peris. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion in denying Camarena leave to file in forma pauperis because Camarena failed to demonstrate that he was unable to both pay court costs and provide for his basic needs. Cf. Rowland v. California Men’s Colony, 506 U.S. 194, 113 S.Ct. 716, 722, 121 L.Ed.2d 656 (1993) (stating an affidavit is sufficient where it shows affiant cannot meet court costs and “still be able to ‘provide himself and his dependents with the necessities of life.’ ”).
We reject Camarena’s contention that the district court erred by not reaching the issue of frivolousness. See Franklin v. Murphy, 745 F.2d 1221, 1226-27, n. 5. (9th Cir.1984) (stating the frivolousness determination is a separate one that is made only after the district court inquires into the indigency of the affiant).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.